Citation Nr: 0113657	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for residuals of a right wrist scaphoid nonunion fracture 
with internal fixation.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 to May 1988 
and from March 1989 to December 1995. 

The appeal arises from the May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, granting service connection and 
assigning a 10 percent rating for a right wrist condition. 

REMAND

Service medical records reveal that the veteran injured his 
right wrist in a football game in service in August 1987, 
with the injury not treated immediately.  In October 1987 the 
veteran complained of a stiff wrist with pain on performing 
pushups.  A tender right scaphoid was then identified.  
Chronic nonunion of the right scaphoid was eventually 
diagnosed, and treated with open reduction internal fixation 
in March 1988.  The veteran was then assigned a temporary 
limited duty profile based on the right wrist disorder.  

Post service, the veteran submitted in support of his claim a 
March 2000 medical record of treatment of his right wrist by 
T. M. O'Donovan, M.D., F.A.C.S.  In the record, the veteran's 
history was noted of ongoing pain in the wrist with some 
numbness and limited motion, and pain with any pressure on 
the wrist.  The veteran also complained of decreased strength 
early in the day.  Past open reduction internal fixation was 
noted.  The veteran reported pain that was three to five out 
of ten in severity, dull and aching in character, and made 
worse with pressure.  On examination, a mild decreased 
sensation was noted over a three centimeter well-healed scar 
on the volar aspect of the wrist.  Range of motion of the 
wrist was to 30 degrees dorsiflexion, 70 degrees palmar 
flexion, 10 degrees ulnar deviation, and 20 degrees radial 
deviation.  The examiner noted that the veteran made a good 
fist and had good grip strength at the examination.  The 
examiner assessed old scaphoid nonunion status post open 
reduction internal fixation.  The examiner added that the 
veteran was at maximal medical improvement, with no current 
treatment recommended, but with a residual 25 percent 
permanent partial impairment of the hand due to pain and 
limitation of motion.  

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown,  8 
Vet.App. 202 (1995).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, a VA examination is appropriate to assess the 
level of disability of the veteran's residuals of a right 
wrist scaphoid nonunion fracture with internal fixation, 
including for the examiner to identify pain affecting 
functioning of the right wrist and associated use of the 
right hand, including any associated functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  

The veteran's residuals of a right wrist scaphoid nonunion 
fracture with internal fixation are appropriately rated under 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under that Diagnostic Code, a 10 percent disability rating is 
assigned for the major or minor arm where palmar flexion is 
limited to in line with the forearm, or where dorsiflexion is 
limited to 15 degrees.  The 10 percent disability rating 
already assigned for the veteran's right wrist disorder is 
the maximum schedular rating assignable under that Code for 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).  A higher disability evaluation 
may also be assigned, including based on pain limiting 
functioning, by analogy to ankylosis of the wrist under 
Diagnostic Code 5214.  Under that Code, ankylosis of the 
wrist of the major hand may be rated between 30 percent and 
50 percent disabling, depending on the angle of ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000).  

Upon remand, a higher disability rating must be considered 
including by analogy to ankylosis of the major wrist, based 
on limitation of motion and pain limiting functioning.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his residuals of a 
right wrist scaphoid nonunion fracture 
with internal fixation since separation 
from service in December 1995, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources the 
veteran identifies, and not currently of 
record, should then be requested and 
associated with the claims folder.

2. Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the severity of his service-
connected residuals of a right wrist 
scaphoid nonunion fracture with internal 
fixation.  The claims folder, including a 
copy of this remand, must be made 
available to the examining physician so 
that the pertinent medical records may be 
studied in detail, and the examiner 
should state in the examination report 
that the claims folder has been reviewed.  
The examiner should report all pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the wrist in all planes.  The 
examiner should also note whether the 
veteran is right or left handed.  The 
examiner should also comment on 
functional limitation due to pain on 
undertaking motion, and any weakened 
movement, excess fatigability on use, and 
incoordination caused by the veteran's 
disability in the right wrist, as 
contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40, 
and 4.45 (2000). 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examination does not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a higher evaluation than 
that assigned with service connection for 
residuals of a right wrist scaphoid 
nonunion fracture with internal fixation, 
with due consideration of all applicable 
diagnostic codes, 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  If the 
determination remains to any extent 
adverse to the veteran, he should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court and recently enacted law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




